Exhibit 10.07

 

EQT Corporation

 

(formerly known as Equitable Resources, Inc. )

 

 

 

2006 PAYROLL DEDUCTION

 

AND

 

CONTRIBUTION PROGRAM

 

(as amended and restated February 19, 2013)

 

--------------------------------------------------------------------------------


 

EQT CORPORATION

2006 PAYROLL DEDUCTION AND CONTRIBUTION PROGRAM

(As amended and restated February 19, 2013)

 

TABLE OF CONTENTS

 

ARTICLE I

1

 

 

1.1

Statement of Purpose

1

 

 

 

ARTICLE II - DEFINITIONS

1

 

 

2.1

Base Salary

1

2.1

Bonus

1

2.3

Code

1

2.4

Committee (BAC) and Committee (BIC)

1

2.5

Company

2

2.6

Company Benefit

2

2.7

Compensation

2

2.8

Contribution Amount

2

2.9

Eligible Employee

2

2.10

Employer

2

2.11

Participant

2

2.12

Personal Retirement Annuity

2

2.13

Program Year

2

2.14

Program

3

2.15

Qualifying CIC Agreement

3

2.16

Selected Affiliate

3

 

 

 

ARTICLE III - ELIGIBILITY AND PARTICIPATION

3

 

 

3.1

Eligibility

3

3.2

Participation; Removal from Participation

4

3.3

Ineligible Participant

4

 

 

 

ARTICLE IV - CONTRIBUTIONS AND COMPANY BENEFITS

5

 

 

4.1

Contribution Amounts

5

4.2

Company Benefit

5

4.3

Company Benefit Amounts

5

 

 

 

ARTICLE V - PERSONAL RETIREMENT ANNUITIES

6

 

 

5.1

General

6

5.2

Terms of Personal Retirement Annuity

6

 

 

 

ARTICLE VI - ADMINISTRATION

6

 

 

6.1

Committees

6

6.2

Agents

7

6.3

Binding Effect of Decisions

7

6.4

Indemnification of Committees

7

 

 

 

ARTICLE VII - AMENDMENT AND TERMINATION OF PROGRAM

7

 

 

7.1

Amendment

7

 

- i -

--------------------------------------------------------------------------------


 

7.2

Termination

8

 

 

 

ARTICLE VIII - MISCELLANEOUS

8

 

 

8.1

Funding

8

8.2

Nonassignability

8

8.3

No Acceleration of Benefits; No Deferred Compensation; Taxation; Tax Withholding

8

8.4

Captions

9

8.5

Governing Law

9

8.6

Successors

9

8.7

No Right to Continued Service

9

8.8

Benefit Claims

9

 

 

EXHIBIT A – Section 3.1 – Description of Eligible Employees

11

 

 

EXHIBIT B – Personal Retirement Annuity

12

 

- ii -

--------------------------------------------------------------------------------


 

ARTICLE I

 

1.1       Statement of Purpose

 

This is the EQT Corporation 2006 Payroll Deduction and Contribution Program (the
“Program”).  The purpose of the Program is to provide a select group of
management and highly compensated employees of the Employer with the ability to
deposit in a Personal Retirement Annuity, as per Article V, an amount of Company
Benefit on an after-tax basis (and, for periods prior to January 1, 2011,
portions of their compensation payable for services rendered to the Employer). 
It is intended that the Program will assist in attracting and retaining
qualified individuals to serve as officers and managers of the Employer.  From
and after February 1, 2013, participation in this Program is limited to
individuals who have executed and delivered to the Company a Qualifying CIC
Agreement, and such continuing participation in this Program, together with the
increase in the Company Benefit described in paragraph 4.2(c) below and the
additional Company Benefit described in paragraph 4.2(d) below, serve as
consideration for such execution and delivery of a Qualifying CIC Agreement.

 

ARTICLE II

 

DEFINITIONS

 

When used in this Program and initially capitalized, the following words and
phrases shall have the meanings indicated:

 

2.1       Base Salary.

 

“Base Salary” means a Participant’s base earnings paid by the Employer to a
Participant without regard to any increases or decreases in base earnings as a
result of an election between benefits or cash provided under a plan of an
Employer maintained pursuant to Section 125 or 401(k) of the Code.

 

2.2       Bonus.

 

“Bonus” means the total amount awarded and paid, prior to any reduction for
applicable tax withholdings, under the EQT Corporation 2011 Executive Short
-Term Incentive Plan (as implemented each year) or the EQT Corporation Short
-Term Incentive Plan (as implemented each year).

 

2.3       Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.4       Committee (BAC) and Committee (BIC).

 

“Committee (BAC)” and “Committee (BIC)” have the meanings set forth in
Section 6.1.  Together the Committee (BAC) and the Committee (BIC) shall be
referred to as the “Committees.”

 

- 1 -

--------------------------------------------------------------------------------


 

2.5       Company.

 

“Company” means  EQT Corporation and any successor thereto.

 

2.6       Company Benefit.

 

“Company Benefit” means the benefit contributed to the Personal Retirement
Annuity on behalf of the Participant pursuant to Sections 4.2 and 4.3.

 

2.7       Compensation.

 

“Compensation” means the Base Salary payable with respect to an Eligible
Employee for each Program Year in excess of the Base Salary taken into account
for purposes of determining a Participant’s deferrals under the EQT 401(k) Plan,
as hereinafter defined.

 

2.8       Contribution Amount.

 

“Contribution Amount” means, for periods prior to January 1, 2011, the amount
contributed to the Personal Retirement Annuity by a Participant under
Section 4.1.

 

2.9       Eligible Employee.

 

“Eligible Employee” means a highly compensated or management employee of the
Employer who is designated by the Company, by name or group or description, in
accordance with Section 3.1, as eligible to participate in the Program; provided
that to the extent such employee is an executive officer such participation must
be approved by the Management Development and Compensation Committee of the
Board of Directors of the Company.

 

2.10     Employer.

 

“Employer” means, with respect to a Participant, the Company or the Selected
Affiliate which pays such Participant’s Compensation.

 

2.11     Participant.

 

“Participant” means any Eligible Employee listed on Exhibit A and designated
under Section 3.2.

 

2.12     Personal Retirement Annuity.

 

“Personal Retirement Annuity” means the annuity described in Section 5.1.

 

2.13     Program Year.

 

“Program Year” means each twelve-month period commencing January 1 and ending
December 31, except that the first Program Year shall commence on August 14,
2006 and end on December 31, 2006.

 

- 2 -

--------------------------------------------------------------------------------


 

2.14     Program.

 

“Program” means this EQT Corporation 2006 Payroll Deduction and Contribution
Program, as amended from time to time.

 

2.15     Qualifying CIC Agreement,

 

“Qualifying CIC Agreement” means an amended and restated change of control
agreement described in Section 3.1.

 

2.16     Selected Affiliate.

 

“Selected Affiliate” means (1) any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the chain owns or controls, directly or indirectly, stock possessing not less
than 50 percent of the total combined voting power of all classes of stock in
one of the other companies, or (2) any partnership or joint venture in which one
or more of such companies is a partner or venturer, each of which shall be
selected by the Company.

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1       Eligibility.

 

Eligibility to participate in the Program is limited to Eligible Employees. 
From time to time, and subject to Section 3.3, the Company shall prepare, and
attach to the Program as Exhibit A, a complete list of the Eligible Employees,
by individual name or by reference to an identifiable group of persons or by
descriptions of individuals which would qualify as individuals who are eligible
to participate, and all of whom shall be a select group of management or highly
compensated employees.  Notwithstanding the foregoing, from and after
February 1, 2013, no individual shall qualify as an Eligible Employee unless and
until he or she shall have executed and delivered to the Company on or before
February 15, 2013 an amended and restated change of control agreement, in the
form approved by the Management Development and Compensation Committee (a
“Qualifying CIC Agreement”), that, to the extent applicable eliminates any
“single trigger” payment provision and any tax gross up-provision (except as
such provision may relate to medical, long-term disability, dental or life
insurance benefits).  For the avoidance of doubt, any individual previously
participating in the Program shall automatically and without further action by
the Company or the Committee cease to be an Eligible Employee if such individual
has not executed and delivered to the Company a Qualifying CIC Agreement on or
before February 15, 2013; provided that any individual who fails to deliver a
Qualifying CIC Agreement by such date may, in the discretion of the Management
Development and Compensation Committee, again become an Eligible Employee upon
the execution and delivery to the Company of a Qualifying CIC Agreement.

 

- 3 -

--------------------------------------------------------------------------------


 

3.2       Participation; Removal from Participation.

 

Participation in the Program shall be limited to Eligible Employees.  An
Eligible Employee shall commence participation in the Program upon designation
as an Eligible Employee by the Vice President  & Chief Human Resources Officer
of the Company, provided that, to the extent such Eligible Employee is an
executive officer, such designation also must be approved by the Management
Development and Compensation Committee of the Board of Directors of the
Company.  Following designation, an Eligible Employee shall continue
participation in the Program from year to year without further action by the
Company, subject to this Section and Section 3.3.

 

Notwithstanding the foregoing, an Eligible Employee may be removed from
participation at any time: (a) in the case of an executive officer, by the
Management Development and Compensation Committee of the Board of Directors of
the Company and (b) in all other cases, by the Vice President  & Chief Human
Resources Officer of the Company.  In the event of such removal:

 

(i)                                  there shall be no reduction of any Program
benefits attributable to participation for years prior to the year of removal;

 

(ii)                              for the year of removal, there shall be no
reduction of any Program benefits (including Employer contributions under
Article IV) that have been made already to the Personal Retirement Annuity prior
to such removal; and

 

(iii)                          for the year of removal, the removed Eligible
Employee shall not have any right to a pro-rated or proportionate share of
Program benefits for such year (including Employer contributions under
Article IV) that have not been made to the Personal Retirement Annuity prior to
such removal.

 

Eligible Employees who are removed under this Section 3.2 shall be notified in
writing by the Company, not later than 90 days after their removal.

 

3.3       Ineligible Participant.

 

Notwithstanding any other provisions of this Program to the contrary, if the
Committee (BAC) determines that any Participant may not qualify as a member of a
select group of “management or highly compensated employee” within the meaning
of the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”) or
regulations thereunder, the Committee (BAC) may determine, in its sole
discretion, that such Participant shall cease to be eligible to participate in
this Program.  Upon such determination by the Committee (BAC), the Committee
(BAC) shall give written notice to the individual who has ceased to be eligible
to participate in this Program (and, in the case of an executive officer, a copy
of such notice shall also be given to the Management Development and
Compensation Committee of the Board of Directors of the Company).  In any such
notice, the Committee (BAC) shall explain that all benefits under the Program
have been forfeited (or otherwise handled in a manner that the Committee

 

- 4 -

--------------------------------------------------------------------------------


 

(BAC) determines is consistent with applicable law) due to loss of eligibility
under applicable law.

 

ARTICLE IV

 

CONTRIBUTIONS AND COMPANY BENEFITS

 

4.1       Contribution Amounts.

 

Effective January 1, 2011, no Participant may elect to have a payroll deduction
taken from his or her Compensation.  Prior to January 1, 2011, all payroll
deductions by Participants were administered on an after-tax basis and,
consistent with Section 4.3, contributed on such basis to each Participant’s
Personal Retirement Annuity.

 

4.2       Company Benefit.

 

The Employer shall provide a Company Benefit under this Program with respect to
each Participant who is eligible to be allocated matching contributions and/or
performance contributions (also known as “retirement contributions”) under the
EQT Corporation Employee Savings Plan (as amended from time to time, the “EQT
401(k) Plan”).  Prior to reduction for taxes as set forth in Section 4.3, the
Company Benefit under this Program on behalf of a Participant for a Program Year
shall be equal to the sum of (a) the matching contributions which would be
credited to the Participant under the EQT 401(k) Plan based upon the
Participant’s hypothetical pre-tax personal contribution amount that would be
made under the EQT 401(k) Plan, absent the limitations of Sections 402(g),
401(a)(17), and 415 of the Code, (b) the performance contributions which would
be credited to the Participant under the EQT 401(k) Plan, absent the limitations
of Sections 401(a)(17) and 415 of the Code, (c) an amount equal to 9%  (which
increases to 11% effective with the Bonus payment in respect of the 2013 plan
year)  of the Participant’s Bonus payment, prior to reduction for any applicable
tax withholding and (d) an amount equal to 2% of the Participant’s Bonus payment
in respect of the 2012 plan year, prior to reduction for any applicable tax
withholding, only if the Participant executes and delivers to the Company on or
before February 15, 2013 a Qualifying CIC Agreement.  The express provisions
herein on the time and form of payment applicable to Company Benefits shall
control over the terms and conditions provided in the EQT 401(k) Plan.  For the
avoidance of doubt Eligible Employees are not required to make personal
contributions to their EQT 401(k) Plan account or otherwise in order to receive
the Company Benefit described in items (b), (c) or (d) above and, for periods on
and after January 1, 2011, personal contributions to the EQT 401(k) Plan are
required to receive the Company Benefit described in item (a) above.

 

4.3       Company Benefit Amounts.

 

The Company Benefit under the Program for each Participant shall be contributed
by the Employer to the Participant’s Personal Retirement Annuity on an after-tax
basis.  The gross amount (pre-tax) of the Company Benefit is determined under
Sec. 4.2.  Prior to contribution to the Participant’s Personal Retirement
Annuity, the Company shall withhold, and reduce the Company Benefit by, the
applicable income and other taxes that

 

- 5 -

--------------------------------------------------------------------------------


 

the Company determines to be appropriate.  All references herein to
“contribution of the Company Benefit” (or similar terminology) shall mean such
amount remaining after applicable tax withholding.  In no event shall any
Company Benefit be contributed to the Participant’s Personal Retirement Annuity
later than 2½ months following the Program Year to which the Company Benefit
relates.  An Eligible Employee must be a full-time, regular employee of the
Employer on the date that the Employer makes the contribution to the
Participant’s Personal Retirement Annuity.  If a Participant ceases to be
employed by the Employer as a full-time, regular employee prior to the date that
the Employer makes the contribution to the Participant’s Personal Retirement
Annuity, or has terminated his or her participation in the Program prior to such
date, the Company Benefit for such annual period shall be forfeited without any
further action required by the Employer.

 

ARTICLE V

 

PERSONAL RETIREMENT ANNUITIES

 

5.1       General.

 

The Personal Retirement Annuity to which Company Benefits will be contributed is
listed on Exhibit B hereto and may be changed, on a prospective basis, from time
to time.  Any such changes shall be authorized and approved by the Committee
(BIC) or the Management Development and Compensation Committee of the Board of
Directors of the Company.

 

5.2       Terms of Personal Retirement Annuity.

 

The terms of the Personal Retirement Annuity, which is owned by the Participant,
shall be as provided solely by the third-party sponsor of such annuity,
including the investment returns and elections, payment and withdrawal
provisions and statements of account.  The election of investments within a
Personal Retirement Annuity shall be the sole responsibility of each
Participant.  The Company, the Employer, their employees and members of the
Committees are not authorized to make any recommendation to any Participant with
respect to such election.  Each Participant assumes all risk connected with any
adjustment to the value of his or her Personal Retirement Annuity.  None of the
Committees, the Management Development and Compensation Committee of the Board
of Directors of the Company, the Company and the Employer in any way guarantees
against loss or depreciation.

 

ARTICLE VI

 

ADMINISTRATION

 

6.1       Committees.

 

The administrative committee for the Program (the “Committee (BAC)”) shall be
the Benefits Administration Committee of the Company.  The Committee (BAC) shall
have (i) complete discretion to supervise the administration and operation of
the Program,

 

- 6 -

--------------------------------------------------------------------------------


 

(ii) complete discretion to adopt rules and procedures governing the Program
from time to time, and (iii) sole authority to give interpretive rulings with
respect to the Program.

 

The investment committee for the Program (the “Committee (BIC)”) shall be the
Benefits Investment Committee of the Company.  The Committee (BIC) shall have
(i) complete discretion to determine and select the personal retirement annuity
program under Section 5.1; (ii) complete discretion to monitor, remove and
replace all or part of any personal retirement annuity program; and
(iii) complete discretion to adopt rules, guidelines or other procedures for the
management and investment of Program assets.

 

6.2       Agents.

 

The Committees may appoint an individual, who may be an employee of the Company,
to be the Committee’s agent with respect to the day-to-day administration of the
Program.  In addition, the Committees may, from time to time, employ other
agents and delegate to them such administrative duties as they see fit, and may
from time to time consult with counsel who may be counsel to the Company.

 

6.3       Binding Effect of Decisions.

 

Any decision or action of the Committees with respect to any question arising
out of or in connection with the administration, investment, interpretation and
application of the Program shall be final and binding upon all persons having
any interest in the Program.

 

6.4       Indemnification of Committees.

 

The Company shall indemnify and hold harmless the members of the Committees and
their duly appointed agents under Section 6.2 against any and all claims, loss,
damage, expense or liability arising from any action or failure to act with
respect to the Program, except in the case of gross negligence or willful
misconduct by any such member or agent of the Committees.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION OF PROGRAM

 

7.1       Amendment.

 

The Company, on behalf of itself and of each Selected Affiliate may at any time
amend, suspend or reinstate any or all of the provisions of the Program, except
that no such amendment, suspension or reinstatement may adversely affect any
Participant’s Personal Retirement Annuity as it existed as of the day before the
effective date of such amendment, suspension or reinstatement, without such
Participant’s prior written consent and provided that any amendment, suspension
or reinstatement affecting the benefits to any executive officer of the Company
shall require the approval of the Management Development and Compensation
Committee of the Board of Directors of the Company.

 

- 7 -

--------------------------------------------------------------------------------


 

Written notice of any amendment or other action with respect to the Program
shall be given to each Participant by the Committee (BAC).

 

7.2       Termination.

 

The Company, on behalf of itself and of each Selected Affiliate, in its sole
discretion, may terminate this Program at any time and for any reason
whatsoever.  A termination of the Program shall not adversely affect any
Participant’s Personal Retirement Annuity as it existed on the day before such
termination, without the Participant’s prior written consent.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1       Funding.

 

Participants and their heirs, successors and assigns, shall have no secured
interest or claim in any property or assets of any Employer or the Company.  The
Employer’s obligation under the Program to contribute Company Benefits to a
Participant’s Personal Retirement Annuity shall be merely that of an unfunded
and unsecured promise.  To the extent that any Participant or other person
acquires a right to receive Company Benefits under the Program, such right shall
be no greater than the right, and each Participant shall at all times have the
status, of a general unsecured creditor of the Company or any other Employer.

 

8.2       Nonassignability.

 

No right or interest under the Program of a Participant (or any person claiming
through or under him or her) shall be assignable or transferable in any manner
or be subject to alienation, anticipation, sale, pledge, encumbrance or other
legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant.  If any Participant shall attempt to or
shall transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber
his or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then the Committee (BAC), in
its discretion, may terminate his or her interest in any such benefit to the
extent the Committee (BAC) considers necessary or advisable to prevent or limit
the effects of such occurrence.  Termination shall be effected by filing a
written “termination declaration” with the Company’s Corporate Director,
Compensation and Benefits and making reasonable efforts to deliver a copy to the
Participant whose interest is adversely affected (the “Terminated Participant”).

 

8.3       No Acceleration of Benefits; No Deferred Compensation; Taxation; Tax
Withholding.

 

This Program is not intended to provide for the deferral of compensation and
there shall be no acceleration of the time or schedule of any payments or
contributions

 

- 8 -

--------------------------------------------------------------------------------


 

under the Program.  The Employer shall be and is authorized to withhold from
Company Benefits under this Program, or from such other compensation or benefits
paid or payable to the Participant, those federal, state or local income taxes
or similar charges that the Committee (BAC), in its sole discretion, determines
are required to be withheld under applicable law. The Employer does not
represent or guarantee that any particular federal or state income, payroll,
personal property or other tax consequence will result from participation in
this Program.  Participants are directed to consult with professional tax
advisors to determine the tax consequences of their participation.

 

8.4       Captions.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 

8.5       Governing Law.

 

The provisions of the Program shall be construed and interpreted according to
the laws of the Commonwealth of Pennsylvania without regard to its conflicts of
laws provisions.  If any insubstantial provision of this Program is declared
unlawful for any reason, including by State or federal legislative act,
regulation, or judicial ruling, such provision shall become inoperative but will
not affect the validity of any other provision.

 

8.6       Successors.

 

The provisions of the Program shall bind and inure to the benefit of the
Company, the Employer, and their respective successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Company or an
Employer and successors of any such Company or other business entity.

 

8.7       No Right to Continued Service.

 

Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of an Employer or in any
other capacity.

 

8.8       Benefit Claims.

 

(a)        Initial Claims.  To make a claim for a benefit, a Participant (or the
Participant’s authorized representative) may file a written request setting
forth the claim for such benefit with: (i) in the case of an executive officer,
the Management Development and Compensation Committee of the Board of Directors
of the Company; and (ii) in all other cases, the Committee (BAC).  (On a
case-by-case basis, the Management Development and Compensation Committee of the
Board of Directors of the Company may delegate its claim review functions to the
Committee (BAC).  All references in this Section 8.8 to Committee (BAC) shall
include the Management Development and Compensation Committee of the Board of
Directors of the Company,

 

- 9 -

--------------------------------------------------------------------------------


 

where such Committee of the Board undertakes the review of a claim and does not
delegate such review to the Committee (BAC).)

 

(b)        Denied Claims.  If the Committee (BAC) receives a claim in writing,
the Committee (BAC) will advise the Participant of its decision on the claim in
writing in a reasonable period of time after receipt of the claim (not to exceed
120 days).  The notice shall set forth the following information:

 

(1)        The specific basis for its decision,

 

(2)        Specific reference to pertinent Program provisions on which the
decision is based,

 

(3)        A description of any additional material or information necessary for
the Participant to perfect a claim and an explanation of why such material or
information is necessary,

 

(4)        An explanation of the Program’s claim review procedure, and

 

(5)        If applicable, a statement of the Participant’s right to bring an
action under Section 502 of ERISA upon the denial of the appeal of a previously
denied claim.

 

(c)        Appealing a Claim.  The Participant (or the Participant’s authorized
representative) may make a written request within 60 days of the denial to the
Committee (BAC) to have a designated appeals authority (which shall be different
than the Committee (BAC)) review the denial.  The Participant may review the
pertinent documents and submit issues and comment in writing for consideration
by the appeals authority.  If the Participant does not request a review of the
initial determination within such 60-day period, he or she will be barred from
challenging the determination by reason of failure to exhaust administrative
remedies.

 

Within 60 days after the Committee (BAC)’s receipt of the Participant’s request
for appeal review, the Participant will receive notice of the appeals
authority’s decision.  If the claim is further denied, the notice will contain
the specific reasons for the decision of the appeals authority; specific
references to the pertinent provisions of this Program upon which the decision
is based; and a statement of the Participant’s right to bring an action under
Section 502 of ERISA.  If special circumstances require that the 60-day time
period be extended, the appeals authority will notify the Participant within the
initial 60-day time period and will render the decision as soon as possible, but
no later than 120 days after receipt of the request for review.

 

(d)        Limitation of Time to Commence Legal Action.  Notwithstanding any
otherwise applicable legally-prescribed statute of limitations period, no legal
action may be commenced or maintained to recover benefits under this Program
more than twelve (12) months after the final review decision by the appeals
authority has been rendered (or deemed rendered).

 

- 10 -

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Section 3.1 - Description of Eligible Employees

 

·    Prior to February 1, 2013, full-time Executive Officers of the Company,
other than the Vice President & Corporate Controller. From and after February 1,
2013, only full time Executive Officers of the Company, other than the Vice
President & Controller, who have timely executed and delivered to the Company a
Qualifying CIC Agreement

 

·    EVP Drilling & Completions, EQT Production Company, provided he has timely
executed and delivered to the Company a Qualifying CIC Agreement

 

 

Date:  February 19, 2013

 

Initials:

  CP

 

 

- 11 -

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Personal Retirement Annuity

 

Fidelity Personal Retirement Annuity

 

 

Date:  February 19, 2013    

 

Initials:

  CP

 

 

- 12 -

--------------------------------------------------------------------------------